In an action to recover damages for personal injuries, etc., the defendant Deere & Company appeals from an order of the Supreme Court, Orange County (Martin, J.), dated September 23, 1985, which denied its motion for summary judgment dismissing the complaint and cross claims as against it.
Ordered that the order is affirmed, with costs.
We agree with Special Term that a triable issue of fact exists with respect to whether Deere & Company furnished an adequate guard for the fan blades, and, if not, whether it is liable for having failed to do so. Bracken, J. P., Weinstein, Rubin and Harwood, JJ., concur.